Citation Nr: 0833333	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-15 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of pilonidal 
cyst removal


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma that denied the benefits sought on appeal.  
The veteran, who had active service from May 1953 to May 
1955, appealed that decision, and the case was referred to 
the Board for appellate review.


FINDING OF FACT

The veteran developed a pilonidal cyst in service.


CONCLUSION OF LAW

Residuals of pilonidal cyst surgery were incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2007).  The notification obligation 
in this case was accomplished by way of letters from the RO 
to the veteran dated in April 2006, June 2006, August 2006, 
March 2007, May 2007 and September 2007.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds; 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
However, in the present case, attempts to locate the service 
medical records of the veteran failed.  The Board notes that, 
in cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his or her case. O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The VA must also provide an explanation to 
the appellant regarding VA's inability to obtain his or her 
service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  United States Court of Appeals for Veterans Claims 
(Court) also has held that VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  
In this case, repeated attempts were made to locate the 
service medical records.  In addition, the RO sent a June 20, 
2006 letter notifying the veteran of the difficulty in 
obtaining service medical records and suggesting possible 
alternative sources of evidence the veteran could obtain. 

Neither the veteran nor his representative has made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, or have 
otherwise suggested the presence of any error or deficiency 
in the accomplishment of the duty to notify or duty to 
assist.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds; 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that VA's duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App.  
341, 346 (1999). 

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: the statements and testimony of 
the veteran and his spouse, private treatment records, and 
private medical opinions.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The veteran contends that his pilonidal cyst was first noted 
on his separation examination in May 1955.  His spouse has 
essentially testified that she remembers he had a problem in 
the area of the cyst around the time he was discharged.  The 
Board notes initially that it has been reported that the 
veteran's service treatment records were destroyed in the 
fire that occurred at the National Personnel Records Center 
in 1973.  Alternate sources were searched and no records were 
found.  However, the veteran has provided May 2007 statements 
from Drs. Davis and Neumann supporting his contentions.  Dr. 
Neumann stated that the veteran had a history of surgery for 
a pilonidal cyst which most likely began in service.  Dr. 
Davis stated that he had been treating the veteran since 1990 
and that the veteran had given a history of a pilonidal cyst.  
Both physicians suggested that the veteran's occupation in 
service was conducive to the development of pilonidal cysts.  
The Board notes that this history is part of the veteran's 
general medical history, and that the veteran had not filed a 
claim for service connection for a pilonidal cyst at that 
time.  Furthermore, statements by the veteran's spouse 
support the veteran's contentions.

Turning to evidence concerning the veteran's current 
disability, the veteran and his spouse state that there is 
significant scarring from the surgery.  Furthermore, the 
statement from Dr. Neumann indicates that an old lesion is 
present and that there may be scar pain or lower back pain 
secondary to the lesion.   

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).   
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.   
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2003).

Here, resolving all doubt in favor of the veteran, the Board 
finds that the medical history and testimony supporting the 
claim are credible, and when considered with the current 
evidence of pilonidal cyst residuals and continued 
symptomatology, warrants entitlement to a grant of service 
connection for residuals of a pilonidal cyst.   


ORDER

Entitlement to service connection for residuals of a 
pilonidal cyst is granted.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


